Citation Nr: 0929952	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for bladder infection.  

4.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.  

5.  Entitlement to service connection for panic disorder with 
agoraphobia, posttraumatic stress disorder (PTSD) and 
depressive disorder, not otherwise specified.  

6.  Entitlement to service connection for bilateral shin 
splints.  

7.  Entitlement to service connection for bilateral wrist 
strain.  

8.  Entitlement to service connection for left elbow strain.  

9.  Entitlement to service connection for asthma, including 
as associated with environmental hazards and/or tent mold.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to 
January 1997 and from February 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Gretna, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for the following disabilities: hearing loss; 
migraine headaches; bladder infection; right knee 
patellofemoral syndrome; left knee patellofemoral syndrome; 
panic disorder with agoraphobia, PTSD, and depressive 
disorder; bilateral shin splints; right wrist strain; left 
wrist strain; left elbow strain; and asthma, including as 
associated with environmental hazards and/or tent mold.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2008, 
the Veteran indicated that she wished to have a Board hearing 
in Washington, D.C (central office hearing).  The hearing was 
scheduled for February 12, 2009.  However, in a December 2008 
personal statement, the Veteran indicated that she was unable 
to attend the February 2009 Board hearing, and in a March 
2009 follow-up letter, she requested a Travel Board hearing 
at either the Jackson, Mississippi, or Little Rock, Arkansas, 
Regional Offices (ROs).  In August 2009, the undersigned 
Veterans Law Judge granted the Veteran's motion for a new 
Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2008) (pertaining specifically to hearings 
before the Board); 38 C.F.R. § 20.702 (2008).  Under these 
circumstances, in accordance with her request, the Veteran 
must be provided an opportunity to present testimony before a 
Veterans Law Judge sitting at a local RO.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:  

1.  Contact the Veteran to determine 
where she would like for the Travel Board 
hearing to be scheduled, to include the 
ROs in Jackson, Mississippi, and Little 
Rock, Arkansas.  

2.  Once a response has been received, 
schedule the Veteran for a Travel Board 
hearing at the desired RO.  The Veteran 
and her representative should be notified 
of the date and time of the hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




